DETAILED ACTION
Response to Amendment
	In response to amendment filed on 1/3/2022, claims 48 and 55 are cancelled, claims 1- 46 were previously cancelled. Claims 47, 49- 54 and 56- 60 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 1/3/2022 have been fully considered but they are not persuasive. On page 5, last three lines and page 6, lines 1- 10, applicant argues, “In claim 47, the processor controls the power of the signals on the first and second bonded channels independently such that the power of the signals are controlled over the first and second bonded channels within different levels. Rajesh fails to disclose that the processor is configured to control the power of the signals transmitted by the transmitter within different levels of power over the first and second bonded channels. Therefore, claim 47 and its dependent claims are not anticipated by Rajesh.”
Examiner disagrees and respectfully submits the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Never the less, Rajesh teaches about adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways; see [0065]. Further in context with [0065] (The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112); now refer to [0056- 0057, 0059, 0060, 0066] about increasing/decreasing power. Hence Rajesh teaches about the limitations wherein the processor is configured to control the power of the signals transmitted by the transmitter with different levels of power over the first and second bonded channels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47, 49- 50, 54, 56- 57 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mamidwar et al. (US Pub. No. 2013/0235739 A1), hereafter Rajesh.

	Regarding claim 47, Rajesh teaches a circuit for controlling transmission of signals of a broadband protocol over bonded channels (see Abstract;.. communication architecture may adjust the bonding configuration to adapt to bonding environment changes affecting the communication capabilities or requirements associated with transmitting the content.), the circuit comprising:
	a transmitter configured to transmit signals of the broadband protocol over a first bonded channel and transmit signals of the broadband protocol over a second bonded channel (see Fig. 1; [0014]; see specifically [0016] bonded channels (i.e. first and second) using broadband protocol); and
	a processor configured to control power of the signals transmitted by the transmitter over the first and second bonded channels independently (see Abstract;.. communication architecture may adjust the bonding configuration to adapt to bonding environment changes affecting the communication capabilities or requirements associated with transmitting the content; now refer to [0029].. respect to FIGS. 5 and 6, the adaptor 204 may use the specified characteristic change to accordingly adjust the bonding configuration, such as by modifying the bonding configuration parameters 312. As a variation, the configuration change message 320 may directly specify one or more changes to the bonding configuration parameters 312; now refer to [0065]… adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways); further Rajesh teaches the limitations wherein the processor is configured to control the power of the signals transmitted by the transmitter with different levels of power over the first and second bonded channels; as discussed above Rajesh teaches about adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways; see [0065]. Further in context with [0065] (The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112); now refer to [0056- 0057, 0059, 0060, 0066] about increasing/decreasing power.

Regarding claim 49, Rajesh teaches as per claim 47, wherein the processor is configured to control a physical layer to set the power of the signals transmitted over the first and second bonded channels; in context with [0016- 0017]; refer to [0065]… adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways.

	Regarding claim 50, Rajesh teaches as per claim 47, wherein the processor sets the power of the signals transmitted by the transmitter over the first and second bonded channels during showtime; in context with [0016- 0017]; refer to [0065]… adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways.

	Regarding claim 54, Rajesh teaches a method for controlling transmission of signals of a broadband protocol over bonded channels, the method comprising (see Abstract;.. communication architecture may adjust the bonding configuration to adapt to bonding environment changes affecting the communication capabilities or requirements associated with transmitting the content.):
	transmitting signals of the broadband protocol over a first bonded channel; transmitting signals of the broadband protocol over a second bonded channel (see Fig. 1; [0014]; see specifically [0016] bonded channels (i.e. first and second) using broadband protocol); and
	controlling power of the signals transmitted by the transmitter over the first and second bonded channels independently (see Abstract;.. communication architecture may adjust the bonding configuration to adapt to bonding environment changes affecting the communication capabilities or requirements associated with transmitting the content; now refer to [0029].. respect to FIGS. 5 and 6, the adaptor 204 may use the specified characteristic change to accordingly adjust the bonding configuration, such as by modifying the bonding configuration parameters 312. As a variation, the configuration change message 320 may directly specify one or more changes to the bonding configuration parameters 312; now refer to [0065]… adaptation logic 504 (see configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways); further Rajesh teaches the limitations wherein the processor is configured to control the power of the signals transmitted by the transmitter with different levels of power over the first and second bonded channels; as discussed above Rajesh teaches about adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways; see [0065]. Further in context with [0065] (The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112); now refer to [0056- 0057, 0059, 0060, 0066] about increasing/decreasing power.

	Regarding claim 56, Rajesh teaches as per claim 54, wherein a physical layer is controlled to set the power of the signals transmitted over the first and second bonded channels; in context with [0016- 0017]; refer to [0065]… adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways.

	Regarding claim 57, Rajesh teaches as per claim 54, wherein the power of the signals transmitted by the transmitter over the first and second bonded channels during showtime; in context with [0016- 0017]; refer to [0065]… adaptation logic 504 (see Fig. 5 a part of an adaptor 204) may obtain a configuration change (602), which may dictate a change to the bonding configuration. ... In response, the adaptation logic 504 may determine a modification to the bonding configuration (604), resulting in an adjusted bonding configuration. The adaptation logic 504 may perform the determined modification (606), which may include any of the exemplary adjustments discussed above. Thus, the adaptation logic 504 may perform any combination of modifying the bonded channel group 112, modifying communication parameters of any number of communication resources, such as adjusting transmit power or bit-rate of a particular communication channel, adjust chunk size sent through a communication channel, designate an additional communication channel to redundantly send subsequent source data through, or other modifications. The adaptor 204 may perform the modifications on a per-channel basis, across multiple communication channels in the bonded channel group 112, step-wise, gradually or sequentially over a predetermined period of time, through hysteresis, or in other ways.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Mamidwar et al. (US Pub. No. 2013/0235739 A1), hereafter Rajesh in view of Xcell journal, published in 2003, hereafter Xcell.

	Regarding claim 51, Rajesh teaches as per claim 47, wherein the processor is configured to implement a first protocol stack for communication on the first bonded channel and implement at least parts of a second protocol stack for communication on the second bonded channel; see Fig. 1; [0014]; see specifically [0016] bonded channels (i.e. first and second) using broadband protocol; but Rajesh is silent about wherein the processor is configured to bond the first bonded channel and the second bonded channel at a Physical Medium Dependent layer of the first protocol stack and at a Physical Medium Dependent layer of the second protocol stack; however secondary reference Xcell teaches about bonding at physical medium dependent (PMD) layer; see page 12, Fig. 5 regarding serial channels bonded together at PMD layer; further see page 13. On page 13 it is described that XAUI is a 4-lane, full-duplex, serial interface, with each lane running at 2.5 Gbps data rate (3.125 Gbps baud rate). It requires 4 differential signal pairs in each direction (i.e. supports multiple protocol stacks) and hence, 16 pins in total, delivering 10 Gbps aggregate data bandwidth. Automatic deskew and pre-emphasis allows XAUI to route as much as 20 inches FR4 on PCBs, backplanes, and even cable. Further in response to person of ordinary skill in the art would not have been motivated to combine the teachings of Ghah and Xcell to reach the subject matter of claim 27, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the 

	Regarding claim 58, Rajesh teaches as per claim 54, wherein a first protocol stack is implemented for communication on the first bonded channel and implement at least parts of a second protocol stack for communication on the second bonded channel; see Fig. 1; [0014]; see specifically [0016] bonded channels (i.e. first and second) using broadband protocol; but Rajesh is silent about wherein the processor is configured to bond the first bonded channel and the second bonded channel at a Physical Medium Dependent layer of the first protocol stack and at a Physical Medium Dependent layer of the second protocol stack; however secondary reference Xcell teaches about bonding at physical medium dependent (PMD) layer; see page 12, Fig. 5 regarding serial channels bonded together at PMD layer; further see page 13. On page 13 it is described that XAUI is a 4-lane, full-duplex, serial interface, with each lane ). It requires 4 differential signal pairs in each direction (i.e. supports multiple protocol stacks) and hence, 16 pins in total, delivering 10 Gbps aggregate data bandwidth. Automatic deskew and pre-emphasis allows XAUI to route as much as 20 inches FR4 on PCBs, backplanes, and even cable. Further in response to person of ordinary skill in the art would not have been motivated to combine the teachings of Ghah and Xcell to reach the subject matter of claim 27, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Xcell with the teachings of Ghah to make system more standardized. Having a mechanism wherein the processor is configured to bond the first bonded channel and the second bonded channel at a Physical Medium Dependent layer of the first protocol stack and at a Physical Medium Dependent layer of the second protocol stack; greater way standardized approach can be carried out in the communication system.
Claims 52- 53 and 59- 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mamidwar et al. (US Pub. No. 2013/0235739 A1), hereafter Rajesh in view of Xcell journal, published in 2003, hereafter Xcell  and in further view of Shellhammer et al. (US Pub. No. 2014/0186041 A1), hereafter Stephen.

	Regarding claim 52, Rajesh in view of Xcell teaches as per claim 51, but Rajesh is silent about wherein messages received from an upper layer are distributed over the Physical Medium Dependent layer of the first protocol stack and the Physical Medium Dependent layer of the second protocol stack; however Stephen in context with [0040] teaches in [0047] and Fig. 1 A-B, 3-B… FIG. 4 illustrates an example of physical-layer protocol stacks in a CLT 162 and a CNU 140 (FIGS. 1A-1B) in accordance with some embodiments. The CLT 162 is coupled to the CNU 140 by a medium 316 (e.g., a coax link). In this example, the CLT 162 supports a plurality of OFDM channels (e.g., each in a separate spectrum chunk 202-1, 202-2, and 202-3, FIG. 2A, or 202-6, 202-7, and 202-8, FIG. 2B). The protocol stack for the CLT 162 is an example of the PHY 330 (FIG. 3B), with a different PME 308 (e.g., a different PCS 332/FEC 334/PMA 336 /PMD 338 stack) for each channel….. When the CBS 304 in the CLT 162 receives a transmit packet to be transmitted to the CNU 140, it directs the transmit packet to the CBI 306 in the CLT 162 corresponding to the channel that the CNU 140 supports. The CBI 306 provides the transmit packet to the PME 308 in the CLT 162 for this channel, which generates a signal that the CCS 312 in the CLT 162 transmits through the MDI 314 onto the medium 316; see [0047]; further see [0047, 0070]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Stephen with the teachings of Rajesh in view of Xcell to make system more standardized. Having a mechanism wherein messages received from an upper layer are distributed over the Physical Medium Dependent layer of the first protocol stack and the Physical Medium Dependent layer of 

	Regarding claim 53, Rajesh in view of Xcell and Stephen teaches as per claim 52, wherein at least some of the messages is split to distribute fractions of the messages between the first protocol stack and the second protocol stack; Stephen in context with [0040] teaches in [0047] and Fig. 1 A-B, 3-B… FIG. 4 illustrates an example of physical-layer protocol stacks in a CLT 162 and a CNU 140 (FIGS. 1A-1B) in accordance with some embodiments. The CLT 162 is coupled to the CNU 140 by a medium 316 (e.g., a coax link). In this example, the CLT 162 supports a plurality of OFDM channels (e.g., each in a separate spectrum chunk 202-1, 202-2, and 202-3, FIG. 2A, or 202-6, 202-7, and 202-8, FIG. 2B). The protocol stack for the CLT 162 is an example of the PHY 330 (FIG. 3B), with a different PME 308 (e.g., a different PCS 332/FEC 334/PMA 336 /PMD 338 stack) for each channel….. When the CBS 304 in the CLT 162 receives a transmit packet to be transmitted to the CNU 140, it directs the transmit packet to the CBI 306 in the CLT 162 corresponding to the channel that the CNU 140 supports. The CBI 306 provides the transmit packet to the PME 308 in the CLT 162 for this channel, which generates a signal that the CCS 312 in the CLT 162 transmits through the MDI 314 onto the medium 316; see [0047]; further see [0047, 0070]. 

	Regarding claim 59, Rajesh in view of Xcell teaches as per claim 58, but Rajesh is silent about wherein messages received from an upper layer are distributed over the supports a plurality of OFDM channels (e.g., each in a separate spectrum chunk 202-1, 202-2, and 202-3, FIG. 2A, or 202-6, 202-7, and 202-8, FIG. 2B). The protocol stack for the CLT 162 is an example of the PHY 330 (FIG. 3B), with a different PME 308 (e.g., a different PCS 332/FEC 334/PMA 336 /PMD 338 stack) for each channel….. When the CBS 304 in the CLT 162 receives a transmit packet to be transmitted to the CNU 140, it directs the transmit packet to the CBI 306 in the CLT 162 corresponding to the channel that the CNU 140 supports. The CBI 306 provides the transmit packet to the PME 308 in the CLT 162 for this channel, which generates a signal that the CCS 312 in the CLT 162 transmits through the MDI 314 onto the medium 316; see [0047]; further see [0047, 0070]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Stephen with the teachings of Rajesh in view of Xcell to make system more standardized. Having a mechanism wherein messages received from an upper layer are distributed over the Physical Medium Dependent layer of the first protocol stack and the Physical Medium Dependent layer of the second protocol stack; greater way standardized approach can be carried out in the communication system.

claim 60, Rajesh in view of Xcell and Stephen teaches as per claim 59, wherein at least some of the messages is split to distribute fractions of the messages between the first protocol stack and the second protocol stack; Stephen in context with [0040] teaches in [0047] and Fig. 1 A-B, 3-B… FIG. 4 illustrates an example of physical-layer protocol stacks in a CLT 162 and a CNU 140 (FIGS. 1A-1B) in accordance with some embodiments. The CLT 162 is coupled to the CNU 140 by a medium 316 (e.g., a coax link). In this example, the CLT 162 supports a plurality of OFDM channels (e.g., each in a separate spectrum chunk 202-1, 202-2, and 202-3, FIG. 2A, or 202-6, 202-7, and 202-8, FIG. 2B). The protocol stack for the CLT 162 is an example of the PHY 330 (FIG. 3B), with a different PME 308 (e.g., a different PCS 332/FEC 334/PMA 336 /PMD 338 stack) for each channel….. When the CBS 304 in the CLT 162 receives a transmit packet to be transmitted to the CNU 140, it directs the transmit packet to the CBI 306 in the CLT 162 corresponding to the channel that the CNU 140 supports. The CBI 306 provides the transmit packet to the PME 308 in the CLT 162 for this channel, which generates a signal that the CCS 312 in the CLT 162 transmits through the MDI 314 onto the medium 316; see [0047]; further see [0047, 0070]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468